Title: To Thomas Jefferson from Henry Dearborn, 9 January 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     War DepartmentJany. 9th. 1805
                  
                  I have the honor to propose for your approbation Louis Valle of Louisiana and Jesse F. Heard of Georgia as Cadets in the Regiment of Artillerists
                  With Sentiments of Esteem & respect I am your Most Obedt. Servant
                  
                     H Dearborn 
                     
                  
               